Citation Nr: 0101302	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-12 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an original evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, a service acquaintance, 
appellant's sister, and a veteran's service officer employed 
by the American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating determination of 
the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO). 

As to the issue of an increased evaluation for PTSD, the 
Board observes that the veteran has noted disagreement with 
the assignment of the initial rating and has properly 
perfected his appeal as to this issue.  Therefore, the 
propriety of each of the ratings during the time period from 
October 9, 1997, through the point in time when a final 
resolution of this issue has been reached, is currently 
before the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  Although the RO 
had not evaluated the veteran's claim in light of Fenderson, 
the Board finds that there has been no due process violation.  
That is, the veteran was aware of what evidence was required 
for higher ratings.


REMAND

On his August 1998 substantive appeal, the veteran checked 
the boxes indicating that he desired to appear before a 
Member of the Board at the local VA office.

Later that month, a statement was forwarded by the veteran 
requesting an unspecified type of hearing before the VA.

In August 1999, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  There was no reference 
made at that time to the veteran's request for a travel board 
hearing before a Member of the Board at the local RO.

While the veteran was afforded a personal hearing before a 
hearing officer at the RO, neither he nor his representative 
has withdrawn his request for a hearing before a Member of 
the Board at the local RO.  See 38 C.F.R. § 20.702(e) (2000).

In order to comply with duty to assist and due process 
requirements, this case is REMANDED for the following:

The RO should, in accordance with 
applicable laws and regulations, take 
appropriate action to schedule the 
veteran for a hearing at the RO before a 
Member of the Board.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



